EXHIBIT 10.31

EXECUTION COPY

SUPPLY AGREEMENT

This Supply Agreement (this “Agreement”) dated as of June 17, 2009 (the
“Effective Date”) is entered into between Zygo Corporation, a Delaware
corporation (“Zygo”) and Nanometrics Incorporated, a Delaware corporation
(“Nano”).

RECITALS

A.          Zygo has developed and is the owner of certain technology related to
“Automated Interferometer Systems” (as defined below), including the Heads (as
defined below), the control, monitoring and analysis software, and electronic
control systems) as well as the automation of the systems that use these
technologies.

B.          Zygo seeks to establish a relationship with Nano, and Nano intends
to establish a relationship with Zygo, pursuant to which Nano becomes the
exclusive provider of the product referred to by Zygo as the “Unifire” and other
Approved Systems (as defined below) in the Approved Markets (as defined below)
that incorporate Heads.

C.          As such, Zygo seeks to supply to Nano the Heads (as defined below),
the Components (as defined below), and certain other parts and components, and
to transfer to Nano certain flow through license rights and assets related to
the Heads, Components and the Unifire, in order to empower Nano as the exclusive
provider of Approved Systems in Approved Markets as described below.

AGREEMENT

In consideration of the foregoing and the respective representations,
warranties, covenants and agreements contained in this Agreement and the Asset
Transfer Agreement (as defined below), and other good and valuable
consideration, the receipt and sufficiency of which each of the parties hereby
acknowledges, and intending to be legally bound hereby, the parties agree as
follows:

1.          Definitions. As used in this Agreement, the terms set forth in this
Section 1 shall have the meanings set forth below.

                    1.1          “Approved Markets” means the following markets
in which Nano will have the exclusive right to market and sell Approved Systems,
but limited to Nano’s Field of Use (defined below): [___ * ___].

                    1.2          “Approved Systems” means the following types of
systems that Nano will have exclusive rights to market and sell in Approved
Markets pursuant to the terms of this Agreement: [___ * ___].

                    1.3          “Asset Transfer Agreement” means that certain
Asset Transfer Agreement of even date herewith entered into by Zygo and Nano.

                    1.4          “Automated Interferometer System” means an
interferometer system including fully-automated wafer handling equipment
sufficient to enable in-line operation in the Approved Markets for Nano’s Field
of Use, and specifically excluding laboratory tool interferometer systems and
semi-automated interferometer systems (such as those with motorized stages). The
Automated Interferometer Systems can be a stand-alone metrology unit or it can
be incorporated into another unit, such as a production unit to, for example,
provide real-time metrology feedback during production of a device.

                    1.5          “Components” means all components of any of the
Heads (defined below), all improvements or modifications of such components made
or acquired by Zygo during the term of this Agreement, and all replacements for
or successors of such components made or acquired by Zygo during the term of
this Agreement.

                    1.6          “Flow-Through Licensed Technology” means [___ *
___].

                    1.7          “Heads” means the heads for interferometers
made by or for Zygo as described in Exhibit A attached hereto as well as any
heads hereafter made by or for Zygo that include modifications or improvements
but are generally the same as, or a successor of, such heads described in
Exhibit A.

 

 

--------------------------------------------------------------------------------

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


-1-

--------------------------------------------------------------------------------



                    1.8          “Nano’s Field of Use” means in-line,
fully–automated wafer handling equipment, as opposed to laboratory tools or
semi-automated systems (such as those with motorized stages).

                    1.9          “Net Revenues” means the revenues received by
Nano from the sale of Approved Systems. Net Revenues do not include any amounts
which are (a) collected by Nano as sales tax, use tax, or other taxes; or
(b) refunded or otherwise credited to the Person from whom Nano received such
amounts; provided, however, that the calculation for Net Revenues shall add back
the dollar amount of any set-offs or other types of credits paid, or reductions
to the purchase price for, amounts Nano may otherwise owe, to such customer for
matters unrelated to the sale of Approved Systems. For purposes of determining
Net Revenues, revenues from Approved Systems sold by Nano on credit shall not be
considered received by Nano unless and until such payments are actually
collected by Nano.

                    1.10         “Person” means any individual, partnership,
corporation, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, government entity, agency or
political subdivision of any governmental entity, or any other entity.

2.          Purchase and Sale of Heads and Components.

                    2.1          Supply of Heads and Components. Zygo shall sell
and deliver to Nano such Heads and Components as Nano may order from Zygo during
the term of this Agreement, in accordance with the terms hereof.

                    2.2          Orders. Each of Nano’s orders for Heads or
Components (an “Order”) shall contain a description of the Heads or Components
ordered, specify the quantity and price of the Heads or Components ordered,
specify the date on which each order of Heads or Components is to be delivered
and specify the address to which the Heads or Components are to be shipped. Such
specifications will be within the parameters for Orders set forth on Schedule
2.2 hereto.

                    2.3          Purchase Price.

                                   2.3.1          [___ * ___].

                      2.3.2          The price to be paid by Nano to Zygo for
any Heads or Components not listed on Exhibit B shall be determined in
accordance with the provisions of this subsection.

                      (a)             With respect to each Head or Component not
listed on Exhibit B that is substantially the same as a Head or Component listed
on Exhibit B (a “Category #1 New Head or Component”) the price to Nano of such
Category #1 New Head or Component shall be equal to the price to Nano of the
Head or Component listed on Exhibit B that is substantially the same as the
Category #1 New Head or Component.

                      (b)             With respect to each Head or Component not
listed on Exhibit B that is not a Category #1 New Head or Component (a
“Category #2 New Head or Component”), the price to Nano of such Category #2 New
Head or Component shall be, from time to time, an amount that [___ * ___] listed
on Exhibit B (regardless of how similar or dissimilar the Category #2 New Head
or Component may be from a Head or Component listed on Exhibit B). For
clarification, the parties acknowledge that the gross margins received by Zygo
on the sales of Head hardware, Head software and other Components described in
Exhibit B may be different.

                      (c)             Zygo and Nano agree to negotiate in good
faith to agree upon the prices to be paid by Nano for any Heads and Components
not listed on Exhibit B, consistent with the provisions of Section 2.3.2(b)
above.

                    2.4          Payment. Zygo shall issue its invoice to Nano
for the price of Heads and Components purchased by Nano upon delivery of such
Heads and Components. Nano shall pay Zygo the amount due under each of Zygo’s
invoices within 30 days after Nano’s receipt of the invoice or delivery of the
Heads or Components, whichever is later. Zygo shall promptly furnish Nano with
such documentation and information as Nano may reasonably request to verify the
amount due under any of Zygo’s invoices. Notwithstanding the foregoing, to the
extent any such Head or Component is determined by Nano, after inspection as
provided in Section 4 hereof, not to comply with specifications, payment for
such non-complying Head or Component only, may be withheld by Nano, with the
remainder of the invoice paid in full. In such event, Nano shall notify Zygo of
such determination of non-compliance and, at the request of Zygo, Nano shall
return such non-complying Head or Component to Zygo.

                    2.5          Cancellation of Orders. Nano may at any time
cancel any Order placed in good faith, as to all or any portion of the Heads or
Components not then delivered to and accepted by Nano, by giving Zygo written
notice of such cancellation. [___ * ___] In the event any Order is cancelled by
Nano, Nano will be responsible for cancellation charges as follows:

                    (a)          [___ * ___];

                    (b)          [___ * ___];

                    (c)          [___ * ___];

                    (d)          [___ * ___].

 

 

--------------------------------------------------------------------------------

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


-2-

--------------------------------------------------------------------------------



[___ * ___].

                    2.6          Taxes. The prices specified in this Agreement
do not include sales taxes that may be imposed upon the sale of Heads or
Components under this Agreement. Nano shall pay such taxes that are properly due
and payable. At Zygo’s request, Nano shall provide Zygo with reasonable
justification for Nano’s position that any such taxes are not properly due or
payable (e.g., certification that such sales are exempt from tax). If Zygo
receives any assessment or other notice with regard to any such taxes, Zygo
shall immediately provide Nano with a copy of such notice.

                    2.7          Exclusivity. During the term of this Agreement,
Zygo will not directly or indirectly (a) sell to any Person other than Nano any
Heads or Components for Approved Systems, or Automated Interferometer Systems,
to be marketed or sold in the Approved Markets, or any Unifires or any other
Approved Systems to be marketed or sold in the Approved Markets, (b) make, have
made, use, import, export, maintain or repair any Approved Systems or portion
thereof including the Head for marketing or sale in any Approved Markets, (c)
grant any right or license to any Person other than Nano to make, have made,
use, sell, license, import, export, maintain or repair any Approved System or
portion thereof including the Head for marketing or sale in the Approved
Markets, (d) provide any Person with any training or other service pertaining to
the Flow-Through Licensed Technology with respect to the Approved Systems to be
marketed or sold in the Approved Markets, (e) exercise any rights under any
third party rights that are included in the Flow-Through Licensed Technology
with respect to the Approved Systems in the Approved Markets; or (f) sublicense
or assign any rights in the Flow-Through Licensed Technology with respect to the
Approved Systems in the Approved Markets. Notwithstanding the foregoing or
anything to the contrary in this Agreement, nothing herein shall prevent Zygo
from providing, directly or indirectly, (i) Automated Interferometer Systems in
any markets other than the Approved Markets or (ii) any other products,
including without limitation laboratory systems, semi-automated systems, and
stage metrology interferometer systems (such as distance measuring
interferometry systems), in any market.

3.          Delivery.

                    3.1          Point of Delivery. Zygo shall deliver all Heads
and Components to Nano or to Nano’s customers F.O.B. or FCA (Incoterms) Zygo’s
facility located at Middlefield, Connecticut.

                    3.2          Shipment. Zygo shall properly mark and
otherwise identify the Heads and Components for shipment to Nano or such other
destination as may be specified by Nano in the Order for such Heads and
Components.

                    3.3          Packaging. Zygo shall properly package the
Heads and Components for protection against damage or deterioration that may
result from shipment, handling, storage or other cause.

                    3.4          Schedule. Zygo shall deliver the Heads and
Components to Nano on the delivery date specified in the Order for such Heads
and Components. However, Zygo shall not be liable for delays in delivery due to
causes which are not reasonably foreseeable and which are beyond Zygo’s control
provided that, to the extent practicable, Zygo gives Nano prompt written notice
of the circumstances giving rise to the delay, the anticipated duration of the
delay and the action being taken by Zygo to overcome or mitigate the delay. The
specified delivery date shall be extended by the period of any such delay.

4.          Inspection.

                    4.1          Zygo’s Plant. Zygo’s facilities at which Zygo
manufactures any Heads or Components shall be subject to inspection by Nano
during normal business hours provided that reasonable notice is given to Zygo to
accommodate such inspection. Zygo shall provide Nano with safe and sufficient
access for such inspection. Nano shall perform any such inspection in such a
manner as to minimize disruption of Zygo’s business and operations at such
facility.

                    4.2          By Zygo. Zygo shall perform such detailed
inspections and tests of the Heads and Components sold by Zygo to Nano as are
reasonably necessary to ensure that such Heads and Components comply with the
requirements of this Agreement and applicable regulations governing the
manufacture, supply and delivery of such Heads and Components to Nano as
provided hereunder. Without limiting the generality of the foregoing, Zygo shall
comply with the inspection procedures applicable to the Heads and Components.
Zygo shall keep and maintain complete and adequate records of all inspections
and tests performed on Heads and Components. Final test documentation shall be
shipped with each Head and component assembly. Zygo shall make such records
available to Nano for examination, copying and audit, for a period of two (2)
years from the date of sale.

                    4.3          By Nano. All Heads and Components purchased by
Nano shall be subject to reasonable inspection and testing by Nano; and provided
such inspection and testing is performed in such a manner as to minimize
disruption to Zygo’s business and operations. Zygo shall provide Nano with safe
and sufficient access, equipment and facilities for any such inspection or test
prior to delivery. No acceptance of any Heads or Components shall be construed
to result from any inspection, test or delay or failure to inspect or test by
Nano prior to final inspection and test of such Heads or Components by Nano in
accordance with this Section 4.3. Payment for any Heads or Components shall not
constitute acceptance of such units. Nano shall inspect and test the Heads and
Components at its specified destination within three (3) months of receipt (the
“Inspection Period”), and any failure to notify Zygo of a problem or defect
within the Inspection Period shall be deemed an acceptance by Nano of such Heads
or Components. No inspection, test, delay or failure to inspect or test, or
failure to discover any defect or noncompliance by Nano prior to expiration of
the Inspection Period shall relieve Zygo of any of its obligations under this
Agreement or impair Nano’s right to reject defective or noncomplying Heads or
Components or any other right or remedy afforded to Nano.

 

 

--------------------------------------------------------------------------------

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

-3-

--------------------------------------------------------------------------------



5.          Compliance with Standards.

                    5.1          General. Zygo shall use commercially reasonable
good faith efforts to comply in all material respects, and to ensure that all
Heads, Components and Unifires assembled by Zygo comply in all material
respects, with all applicable laws, ordinances, rules, regulations, orders,
licenses, permits and other requirements, now or hereafter in effect, of any
governmental authority that are applicable to the manufacture, supply or
delivery of the Heads, Components and Unifire as provided hereunder. Upon
reasonable request, Zygo shall furnish such documents as may be required to
effect or evidence such compliance. Notwithstanding any other provision of this
Agreement, Zygo will, after a reasonable but expeditious opportunity to cure any
such non-compliance, make Nano whole for any such non-compliance that results
directly in Nano bearing any costs, obligations or damages therefrom, subject to
the damage limitations in Section 17.18 hereof. Any such non-compliance will not
constitute a breach of this Agreement unless Zygo does not satisfy its
obligations defined in the immediately preceding sentence.

                    5.2          Industry Standards. Zygo shall produce all
Heads, Components and Unifire in accordance with, and shall ensure that each
unit of Heads, Components and Unifire complies with, the following requirements
as now or hereafter in effect:

 

 

 

                          (a)          CE standard specifications; and

 

 

                          (b)          Semiconductor industry specifications for
electronic equipment and Underwriters Laboratory (or UL) rating.

                    Zygo shall provide Nano with such specifications, testimony
and other assistance as Nano may reasonably request in connection with the
listing, approval, registration or satisfaction of similar requirements of any
trade association or other organization, as the same may apply to any Heads or
Components.

6.          Training and Technical Support. Zygo will provide training to Nano
personnel according to the terms, scheduling, and compensation set forth on
Exhibit C. Zygo will also provide technical support services to Nano in
accordance with the provisions of Exhibit C during the term and thereafter until
the expiration of the warranty period for all Heads and Components delivered
under this Agreement.

7.          Development Services and Sustaining Engineering Services/Minimum
Volume. Beginning on July 1, 2010, Nano shall pay Zygo a Sustaining Engineering
Fee (the “Sustaining Engineering Fee”) which shall be applied to any engineering
requests that Nano should request from Zygo to facilitate the commercial
development of Automated Interferometer Systems (see Exhibit C, Section (b) and
(c) for terms, scheduling and compensation). Zygo shall be under no obligation
to provide engineering and/or development services beyond those paid for through
the Sustaining Engineering Fee, with any such supplemental services to be
provided by Zygo (if at all) on mutually agreeable pricing and terms.

8.          [___ * ___].

9.          Confidentiality. Zygo and Nano have entered into a separate
Non-Disclosure Agreement. Each of the parties shall perform their obligations
under such Non-Disclosure Agreement with respect to Confidential Information
received by the parties in connection with the performance of this Agreement.

10.         Warranty.

                    10.1          Warranty. Zygo warrants to Nano that:

 

 

 

(a)          the Heads and Components shall be free from defects in materials,
workmanship and design;

 

 

 

(b)          all materials, parts, components and other items incorporated in
the Heads and Components shall be new and suitable for its intended purposes;

 

 

 

(c)          the Heads and Components shall comply with the specifications
applicable to such Heads and Components, the documentation provided by Zygo
pertaining to such Heads and Components, and to any samples of such Heads and
Components provided by Zygo;

 

 

 

(d)          the Heads and Components shall comply with the requirements of this
Agreement and the Order pursuant to which it is purchased by Nano; and

 

 

 

(e)          Zygo will not, without the prior written consent of Nano, alter or
change the existing design of the Heads to be provided to Nano in any way that
would require Nano to create new designs for integration of the Heads or
Components into its products. Specifically, Zygo is aware that certain customers
maintain “Copy Exact” requirements and Zygo agrees to maintain a product in
compliance therewith. Nothing in this section shall preclude Zygo from changing
the design of other heads which Zygo may manufacture or produce for its own use
or for sale to others so long as Zygo continues to supply Nano “copy exact”
Heads as Nano so requests.

                    10.2          [___ * ___].

                    10.3          Correction of Noncompliance. If at any time
during the warranty period Nano notifies Zygo of any failure of any unit of the
Heads or Components to comply with any applicable warranty, Zygo shall correct
such noncompliance within three (3) business days after receiving Nano’s notice
(i.e., by repair or replacement of the noncomplying

 

 

--------------------------------------------------------------------------------

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


-4-

--------------------------------------------------------------------------------



unit) and remedy any damage to such unit of the Head or Component resulting from
such failure. All transportation and other costs incidental to such correction
and remedying shall be borne by Zygo. If Nano rejects any Heads or Components
that do not comply with any applicable warranty, Zygo shall have a reasonable
time to correct the noncompliance. If Zygo fails to correct the noncompliance
within a reasonable time, Nano may cancel the Order as it applies to the
noncomplying Heads or Components without any cost to Nano with respect to such
Heads or Components, in which event Nano shall promptly return to Zygo any
noncomplying Heads or Components from the cancelled Order of which it still has
possession.

                    10.4          Warranty Service by Zygo. Zygo shall maintain
a list, by serial numbers of Heads and Components, of the shipment date of each
unit and a toll-free service number for the purpose of notifying Zygo of
warranty claims. Upon receipt of each such claim, Zygo shall determine whether
the warranty period with respect to such unit has expired. If the warranty
period has not expired, Zygo shall perform warranty service as required under
this Section. Zygo shall provide technical phone response upon notification of a
field failure from Nano’s field service or factory personnel. Zygo’s warranty
service includes telephone support and technical assistance by email to support
diagnosis of problems and repair of Heads in the field by Nano that can
reasonably be serviced in the field by Nano. If Nano or Zygo determine that a
Head cannot be reasonably serviced in the field, Nano will remove the Head and
ship the Head to Zygo for repair. Zygo shall maintain sufficient inventory of
Heads and Components to enable Zygo to ship a replacement Head or Component to
Nano within three (3) business days after receiving notice from Nano. Zygo shall
ship replacement Heads and Components to Nano within three (3) business days
after receiving notice from Nano of the requirement for a replacement Head,
provided that Nano shall ship the Head requiring repair back to Zygo promptly
after giving such notice. If the claim is not within Zygo’s warranty
obligations, Zygo shall so notify Nano and, at Nano’s option, shall either
return such unit to Nano, at Nano’s expense, or shall perform the required
service as directed by Nano, at such price as Nano and Zygo shall agree.

                    10.5          Limitation on Warranty. Notwithstanding
anything contained in this Section 10 or any other provision of this Agreement,
Zygo will not have any warranty obligations for any products on which Nano
performs repairs in addition to those for “first level” issues (as provided in
Section 8 hereof), or on which Nano personnel have performed or attempted
repairs that are not in accordance with the training provided by Zygo (as
provided in Section 6 hereof).

11.          [___ * ___].

                    11.1        [___ * ___].

                    11.2        [___ * ___].

                    11.3        [___ * ___].

                                   11.3.1        [___ * ___].

                    11.4        [___ * ___].

                    11.5          Non-Assertion of Rights. Zygo shall not assert
any patent, copyright, trade secret rights or other intellectual property rights
against Nano or Nano’s sublicensees or customers relating to the manufacture,
use, sale or importation of the Approved Systems in the Approved Markets, in a
manner consistent with and as authorized and approved herein, or with respect to
the use of the Flow-Through Licensed Technology by Nano or Nano’s sublicensees
or customers in connection with the Approved Systems in the Approved Markets, in
a manner consistent with and as authorized and approved herein.

12          Intellectual Property Infringement. [___ * ___].

                    12.1          In the event that Zygo fails to promptly or
effectively respond to any such claim or to defend any such suit or proceeding
brought against Nano or any of Nano’s sublicensees or customers, or Zygo
notifies Nano that Zygo has opted not to do so, Nano may, but shall not be
obligated to, respond, at Nano’s sole cost, to the claim or defend or assume the
defense of the suit or proceeding, in which event Nano is hereby authorized,
upon giving prior written notice to Zygo, to proceed, if it so elects, in its
own name or the name(s) of its sublicensee(s) or customer(s).

                    12.2          Zygo shall defend, indemnify and hold Nano
(including its officers, agents, directors and employees) and Nano’s
sublicensees and customers harmless from and against all costs, expenses,
royalties, damages, losses, harm, and liabilities (including, without limitation
attorneys’ fees and expenses) (the “Costs”), arising out of any such claim, suit
or proceeding for which Zygo is obligated to indemnify pursuant to the
provisions of the first paragraph of this Section 12, in all instances up to
[___ * ___] (the “Indemnity Cap”). Notwithstanding any other provision in this
Agreement, Zygo’s obligation under this indemnity section will not extend to
claims of lost profit by the third party intellectual property owner, Nano, or
any other third party, or any consequential damages resulting from an injunction
against Nano or its customers, or any consequential, indirect, punitive,
individual or special damages of any nature. If applicable, Zygo will negotiate
in good-faith with Nano to adjust the purchase price of subsequent Zygo-made
Heads to account for the third party intellectual property.

 

 

--------------------------------------------------------------------------------

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

-5-

--------------------------------------------------------------------------------




 

 

 

                           12.2.1     In the event the suit or proceeding is
settled or otherwise terminated without a final judgment setting forth the
reasonable royalty for those Zygo-made Heads and those Zygo-designed “Unifire”
automated interferometer systems determined to have infringed the third party
intellectual property, the Parties will negotiate in good-faith to determine
what portion of the settlement is attributable to a reasonable royalty for the
accused Zygo-made Heads and Zygo-designed “Unifire” automated interferometer
systems. The settlement price can be considered in determining the reasonable
royalty, but is not dispositive of it.

 

 

 

                           12.2.2     If the Indemnity Cap is less than the
total Costs, Nano shall have the right to terminate this Agreement upon sixty
(60) days written notice to Zygo, except that, Zygo, in response to Nano’s
written notice, can elect to pay Nano the difference between the Costs and the
Indemnity Cap within the sixty (60)-day period to keep this Agreement in force.

                    12.3.          Actions Against Infringers

                                      Enforcement against any third party of any
Zygo patent related to this Agreement shall be at Zygo’s sole discretion. Nano
shall promptly provide notice to Zygo if Nano becomes aware of any third party
patent infringement, and in response Zygo shall determine in good faith whether
the commercial consequences to Zygo of that third party’s patent infringement
(including with respect to the sale of Zygo Heads to Nano under this Supply
Agreement) merit enforcement of a Zygo patent(s) against that third party. If
Zygo decides not to pursue enforcement of its patent(s), and Nano can
demonstrate in good faith that the third party infringement has substantial
commercial consequences adverse to Nano, then Nano and Zygo shall have 30 days
(the “Renegotiation Period”) after notice thereof from Nano to Zygo to
renegotiate in good faith the Purchase Price of the Zygo Heads sold to Nano
under this Supply Agreement. In such event, if no agreement is reached within
the Renegotiation Period, then Nano shall have the right to terminate this
Supply Agreement by notice given to Zygo not more than 10 business days after
the expiration of the Renegotiation Period; provided that no such termination
shall affect Nano’s obligation to pay for Heads previously delivered to Nano, or
for Heads in production by Zygo pursuant to an accepted Order (except as
permitted by Section 2.5 hereof).

13.          Improvements.

                    13.1          Improvements By Zygo. Zygo shall deliver to
Nano all improvements, enhancements, derivative works and modifications
(collectively, “Zygo Improvements”) in, of or to any Flow-Through Licensed
Technology used in the Approved Systems in the Approved Markets hereafter
developed or acquired by Zygo. During the term of this Agreement, Zygo shall
deliver all such updating information to Nano within 10 business days after
Nano’s request therefor, but in no event more than once per calendar quarter.
All sales of Approved Systems by Nano subsequent to its receipt of any such Zygo
Improvements that are not required to be “copy exact” shall include such Zygo
Improvements; provided, however, that Nano will have no such obligation if
including such Zygo Improvements would require Nano to make a modification to
the Approved System that Nano, in its sole discretion, deems undesirable; but
further provided, in such instance, that Zygo shall not be liable for damages
under Section 12 hereof subsequent to Nano’s receipt of any such Zygo
Improvements in the event that the Zygo Improvement would have rectified or
otherwise minimized any such intellectual property infringement. Zygo shall be
the sole owner of any and all Zygo Improvements in, of or to any Flow-Through
Licensed Technology made independently by Zygo.

                    13.2          Improvements by Nano. Nano shall be the sole
owner of any and all improvements, enhancements, derivative works and
modifications in, of or to any Flow-Through Licensed Technology, used in the
Approved Systems in the Approved Markets, made independently by Nano.

                    13.3          Joint Improvements. Nano and Zygo shall
jointly own any improvements, enhancements, derivative works and modifications
in, of or to any Flow-Through Licensed Technology, used in the Approved Systems
in the Approved Markets, made jointly by Nano and Zygo. Neither Nano nor Zygo
shall have any obligation to (a) share with the other party any revenue or
profits derived from the exploitation of such jointly owned property, or
(b) provide any accounting to the other party. Each party shall be the sole
owner of any improvements, enhancements, derivative works and modifications made
by such party in, of, or to any jointly owned technology. Ownership of joint
improvements pertaining solely to Heads shall revert back to Zygo upon
termination of this Agreement; provided Nano retains a perpetual, non-exclusive,
royalty free license for such joint improvements.

14.          Zygo Representations. Zygo hereby represents and warrants to Nano
that the following are true and correct as of the date of this Agreement, and,
except for the representations and warranties in Section 14.3 hereof, with
respect to all modifications and improvements of Flow-Through Licensed
Technology delivered by Zygo to Nano during the term of this Agreement, as of
the date of each delivery of such modifications and improvements.

                    14.1          Good Title, Free of Rights of Others. Zygo
owns all Flow-Through Licensed Technology, free and clear of all security
interests, liens, encumbrances, restrictions, licenses, rights and claims of any
Person, or otherwise has sufficient rights, title and interest in and to the
Flow-Through Licensed Technology necessary to grant the rights and licenses set
forth in this Agreement, and to perform Zygo’s obligations under this Agreement.

-6-

--------------------------------------------------------------------------------



                    14.2          No Conflicting Licenses. Zygo is not a party
to any outstanding options, licenses or agreements of any kind relating to the
Unifire, or the Flow-Through Licensed Technology used in Approved Systems in
Approved Markets, or to the manufacture, use, or sale of Approved Systems, or
their improvements, in Approved Markets, [___ * ___].

                    14.3          No Infringement. As of the date hereof, (a)
neither the Unifire nor the Zygo-made Head infringes, misappropriates or
otherwise violates any patent, copyright, mask work right, trademark right,
trade dress right, trade secret right, or other intellectual property right of
any Person; and (b) the manufacture, use, sale, export and import of the Heads,
Components or Unifires do not infringe or misappropriate any intellectual
property rights of any Person. Zygo makes the representations and warranties in
this Section 14.3 only as to Heads, Components and Unifires that have not been
modified in any way after manufacture or sale by Zygo where the modification
directly or indirectly causes the claimed infringement. Nothing in this
paragraph shall extinguish Zygo’s indemnity obligation under the paragraphs of
Section 12 with respect to modifications and improvements made by Zygo to the
Heads after the Effective Date of this Agreement where such Heads are sold to
Nano.

                    14.4          No Violation of Obligations of Zygo. The
licenses granted by Zygo in this Agreement, and the other obligations of Zygo
under this Agreement do not constitute a breach of, default under or other
violation of any agreement, contract or obligation of Zygo.

15.          Payment of Technology Transfer Fees to Zygo. Nano shall pay Zygo
[___ * ___] in technology transfer fees (the “Technology Transfer Fees”) in
accordance with this Section 15.

                    15.1          [___ * ___].

                    15.2          [___ * ___].

                    15.3          Reports. Nano shall deliver to Zygo a report
within thirty (30) days after the end of each calendar quarter during the Fee
Period, stating the number of Approved Systems (including Upgrade Sales) sold by
Nano during such calendar quarter.

                    15.4          Payments. Concurrently with each report under
Section 15.3, Nano shall pay to Zygo the Technology Transfer Fees due to Zygo
for each unit sold by Nano pursuant to 15.1, at Zygo’s office in Middlefield,
Connecticut, or at such other address as may be designated in writing.

                    15.5          Records. Nano shall keep records and books of
account which shall show the Net Revenues received by Nano from each Approved
System sold by Nano during the Fee Period. Zygo will have the right to conduct
annual audits of reports submitted during the prior six (6) calendar years. Such
audits shall be conducted by a certified public accountant at the expense of
Zygo, unless an underpayment of ten percent (10%) or more is found for any
calendar year, in which case the expense shall be borne by Nano.

                    15.6          Covenants as to Net Revenues.

 

 

 

(a)          Nano shall sell Approved Systems for cash consideration, including
a check or money order, and shall determine the pricing for sales of Approved
Systems based on its standard practice for ordinary course, arms-length
transactions.

 

 

 

(b)          Nano shall not make sales of Approved Systems on credit outside of
its ordinary course of business, or on terms or for reasons inconsistent with
past practice.

 

 

 

(c)          Nano will diligently pursue collection of amounts due from sales of
Approved Systems on a good faith basis.

                    15.7          Consideration. In clarification of this
Section 15, the Technology Transfer Fees due Zygo under this Section are
separate from, and in addition to, the Sustaining Engineering Fee due Zygo under
Section 7 and Exhibit C and the Purchase Price of Zygo Heads by Nano under
Sections 2.3 and 2.4.

16.          Additional Obligations of Zygo.

                    16.1.          Spare Parts. Zygo shall supply to Nano a
spare parts price list no later than thirty (30) days after the date of this
Agreement and shall supply Nano with a revised spare parts price list as
revisions are made. The prices included on such price list shall be Zygo’s
then-current list price for such spare parts. Zygo shall stock parts reasonably
required for the repair and servicing of Heads and Components by Nano, and shall
sell such parts to Nano pursuant to the terms of this Agreement. Zygo shall test
and inspect all parts using the same procedures as Zygo uses for like components
of the Heads and Components. Zygo shall maintain the capability of repairing and
otherwise servicing Heads and Components and furnishing spare parts manufactured
by Zygo until the expiration of at least five (5) years after the date of Zygo’s
delivery of such Head or Component. Zygo shall use its best efforts to ship
parts ordered by Nano within two (2) business days after receipt and acceptance
of Nano’s order. Zygo shall notify Nano promptly of the date by which such
shipment will occur if such shipment will not be made within such two (2)
business day period.

                    16.2          Service Not Covered by Warranty. In the event
that any unit requires repair or other service that is not covered by Zygo’s
warranty obligations (e.g., after expiration of the warranty period), Zygo shall
be obligated to provide such service at Zygo’s then-applicable labor rate and
parts prices unless Zygo is otherwise no longer in the business of selling or
supporting such parts. Zygo shall use its best efforts to complete such repairs
within ten (10) business days.

 

 

--------------------------------------------------------------------------------

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

-7-

--------------------------------------------------------------------------------



                    16.3          Defect Notification. Zygo shall immediately
notify Nano of any material or recurring defect, deficiency or nonconformity
discovered with respect to any of the Heads or Components manufactured by Zygo.

                    16.4          Head Modifications and Life Cycle Management.
Zygo will satisfy all “Copy Exact” requirements so that Nano can fulfill such
requirements to [___ * ___] and other customers. If Zygo at any time modifies
any Heads, Zygo shall, if requested by Nano in Nano’s sole discretion, continue
to make and supply Nano with unmodified Heads during the remaining term of this
Agreement. Zygo will notify Nano at least six months prior to making any change
in the design, performance, function, material or components of any Head
purchased by Nano. Zygo shall use good faith efforts to notify Nano of any
engineering change in any Head or Component sufficiently in advance of making
any engineering change to enable Nano to provide comments and input into Zygo’s
engineering change control process. Zygo shall not modify or authorize any
modification affecting fit, form or function of any of the Heads or Components,
or which would be significant with respect to requirements of any governmental
authority.

                    16.5          Documentation. Zygo shall deliver a copy of
the user manuals (hard or soft), if any, with each unit of Heads and Components.
Zygo shall update all documentation as necessary to keep it current, accurate
and complete. Nano shall have a nonexclusive, royalty-free license to use,
reproduce and distribute any and all documentation in connection with the
marketing, use or distribution of Heads and Components or products or systems
into which any of the Heads or Components are incorporated.

17.       General.

                    17.1          Independent Contractors. The parties to this
Agreement are acting as independent contractors with respect to each other;
neither is an employee, partner or joint venturer of the other with respect to
this Agreement. Neither party is authorized to act on behalf of, make
representations for, or bind the other in any way.

                    17.2          Successors and Assigns. Each party may assign
all of its rights and delegate all of its duties hereunder to an entity which
acquires at least that portion of its business to which this Agreement relates,
or to any corporate successor by way of merger or consolidation; provided,
however, that such assignee assumes all of such parties obligations hereunder;
and provided further that Nano may not make such assignment or delegation to
those specific entities listed on Schedule 17.2 hereto. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors, assigns and
legal representatives.

                    17.3          Time of Essence. Time is of the essence in the
performance of each party’s obligations under this Agreement.

                    17.4          Force Majeure. Neither party shall be liable
for any delays in performance due to causes beyond its reasonable control,
including but not limited to acts of God, public enemy, governmental laws,
regulations or requirements, civil or military authority, labor disputes, fires,
riots, wars, embargoes, epidemic, or floods.

                    17.5          Notices. Any notices required or permitted to
be given by one party under this Agreement shall be deemed given to the other
party when delivered in hand or three days after deposit with the United States
Postal Service, registered or certified mail, postage prepaid, addressed as
follows:

 

 

 

          If to Zygo:

 

Zygo Corporation

 

Laurel Brook Road

 

Middlefield, CT 06455-0448

 

Attention: Chief Executive Officer

 

Tel: 860-704-5109

 

Fax: 860-347-8372

 

 

 

          With a copy to:

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, NY 10103

 

Attention: Sheldon Nussbaum

 

Tel: (212) 318-3000

 

Fax: (212) 318-3400

 

 

 

          If to Nano:

 

Nanometrics Incorporated

 

1550 Buckeye Drive

 

Milpitas, CA 95035

 

Attention: Chief Executive Officer

 

Tel: (408) 545-6000

 

Fax: (408) 904-6278


 

 

--------------------------------------------------------------------------------

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

-8-

--------------------------------------------------------------------------------




 

 

 

          With a copy to:

 

Perkins Coie LLP

 

101 Jefferson Drive

 

Menlo Park, CA 94025

 

Attention: Buddy Arnheim

 

Tel: (650) 838-4300

 

Fax: (650) 838-4350

                    17.6          Severability. If any provision of this
Agreement shall be held to be invalid or unenforceable by a court of competent
jurisdiction, then that provision shall be deemed omitted form this Agreement,
and all remaining provisions shall remain in effect and enforceable according to
their terms; provided, however, that if the result of this severability
provision is to substantially alter the obligations of the parties or the
underlying intent of this Agreement, then either party may at its option rescind
this Agreement.

                    17.7          Governing Law; Venue. This Agreement and
performance under it are governed by the laws of the State of Delaware,
exclusive of choice of law rules.

                    17.8          Arbitration.

 

 

 

(a)          Any controversy, dispute or claim arising under or in connection
with this Agreement (including, without limitation, the existence, validity,
interpretation or breach hereof and any claim based on contract, tort of
statute) shall be resolved by a binding arbitration, to be held in Portland,
Oregon (or its nearest surrounding area) pursuant to the Federal Arbitration Act
and in accordance with the then-prevailing International Arbitration Rules of
the American Arbitration Association (“AAA”).

 

 

 

(b)          The parties shall commence the arbitration by jointly filing a
written submission with the Portland, Oregon (or its nearest surrounding area)
office of the AAA in accordance with Commercial Rule 5 (or any successor
provision). The arbitration shall be conducted by a single arbitrator (the
“Arbitrator”) selected by Nano and Zygo in accordance with the Commercial
Arbitration Rules of the AAA (the “Commercial Rules”).

 

 

 

(c)          The Arbitrator shall have no power or authority, under the
Commercial Rules or otherwise, to (i) modify or disregard any provision of this
Agreement, or (ii) address or resolve any issue not submitted by the parties.

 

 

 

(d)          In connection with any arbitration proceeding pursuant to this
Agreement, each party shall bear its own costs and expenses, except that the
fees and costs of the AAA and the Arbitrator, the costs and expenses of
obtaining the facility where the arbitration hearing is held, and such other
costs and expenses as the Arbitrator may determine to be directly related to the
conduct of the arbitration and appropriately borne jointly by the parties (which
shall not include any party’s attorneys’ fees or costs, witness fees (if any),
costs of investigation and similar expenses) shall be shared equally by the
parties.

                    17.9          Attorneys’ Fees. If any action or suit is
instituted to enforce the obligations of this Agreement, the prevailing party
shall be entitled to recover from the other party, in addition to any other
rights and remedies it may have, all reasonable expenses and attorneys’ fees
incurred up to and including arbitration, trial, appeal, and any petition for
review.

                    17.10        Titles and Subheadings. The use of titles and
subheadings in this Agreement is for the convenience of the parties only. They
do not constitute binding portions and are not to be used in the interpretation
of this Agreement.

                    17.11        Exhibits. The following Exhibits are attached
and are part of this Agreement:

 

 

 

 

Exhibit A:

Descriptions of Heads and Components

 

 

Exhibit B:

Price List

 

 

Exhibit C:

Training

 

 

Exhibit D

Orders

                    17.12         Complete Agreement. This Agreement, together
with the related Asset Transfer Agreement and Non-Disclosure Agreement,
constitute the entire understanding of the parties with respect to its subject
matter and supersedes all prior agreements and understandings of the parties. A
breach by either party under the Asset Transfer Agreement shall be deemed to
constitute a breach by that party under this Agreement. Nano shall not be bound
by, and specifically objects to, any term, condition or other provision which is
different from or in addition to the provisions of this Agreement (whether or
not it would materially alter this Agreement) and which is proposed by Zygo in
any quotation, invoice, shipping document, acceptance, confirmation,
correspondence or otherwise, unless Nano specifically agrees to such provision
in a written instrument signed by Nano.

                    17.13         Modification by Signed Writing Only; Waiver.
No modification, change, amendment, or any waiver of rights with respect to this
Agreement shall be binding unless in writing signed by the party to be charged.
No waiver of any violation or nonperformance of this Agreement in one instance
shall be deemed to be a waiver of any subsequent violation or nonperformance.

                    17.14         Nonwaiver. The failure of any party to insist
upon or enforce performance of any of the provisions of this Agreement or to
exercise any rights under this Agreement shall not be construed as a waiver or
relinquishment to any

-9-

--------------------------------------------------------------------------------



extent of such party’s right to assert or rely upon any such provisions or
rights in that or any other instance; rather, the same shall be and remain in
full force and effect.

                    17.15        Implementation. Each party shall take such
action (including, but not limited to, the execution, acknowledgment and
delivery of documents) as may reasonably be requested by any other party for the
implementation or continuing performance of this Agreement. Without limiting the
generality of the foregoing, Zygo shall execute, acknowledge and deliver to Nano
all such further assurance as Nano may reasonably request to evidence, vest and
confirm the rights granted to Nano under this Agreement.

                    17.16        Remedies. The rights and remedies provided in
this Agreement shall be the exclusive rights or remedies of the parties for
monetary damages with respect to the matters covered herein.

                    17.17         Set-Off. All claims for monies due or to
become due from Nano under this Agreement or otherwise shall be absolute, and
there shall be no right to deduction by Nano for any setoff arising out of this
or any other transaction between Nano and Zygo.

                    17.18        Damages. Notwithstanding anything contained in
any other provision of this Agreement, (a) in the case of Zygo, damages
hereunder will not exceed the [___ * ___]; (b) Zygo shall have no obligation to
Nano in respect of any claim by Nano relating to any Head or Component, other
than servicing or replacing such Head or Component in accordance with Section
10; and (c) in no event will consequential, indirect, punitive, individual or
special damages of any nature, or any damage or claim for lost profits, be
awarded to either party under any circumstances. Notwithstanding the foregoing,
the indemnification obligations under Section 12 hereof are excluded from the
foregoing as provided in Section 12.

                    17.19        Equitable Relief. Each party acknowledges that
the provisions of this Agreement pertaining to the other party’s interests in
the Flow-Through Licensed Technology are essential to the other party; that the
other party would not enter into this Agreement if this Agreement did not
include such provisions; and that damages sustained by the other party as a
result of a breach of such provisions cannot be adequately remedied by monetary
damages. Each party agrees that the other party, in addition to any other remedy
it may have under this Agreement or at law, shall be entitled to injunctive and
other judicial equitable relief to prevent or curtail a party from breaching the
provisions of this Agreement.

                    17.20        [___ * ___].

                    17.21        Nano shall use good faith efforts to market and
sell the Approved Systems in the Approved Markets.

 

 

--------------------------------------------------------------------------------

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

-10-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

ZYGO CORPORATION
(“Zygo”)

 

 

NANOMETRICS CORPORATION
(“Nano”)

 

 

 

 

 

 

 

 

By: 

/s/ J. Bruce Robinson

 

 

 

By: 

/s/ Timothy J. Stultz, Ph.D.

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

Its: 

Chief Executive Officer

 

 

 

Its: 

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



EXHIBIT A

Descriptions of Heads and Components

 

 

 

For purposes of clarification, the term “Head” is exemplified by the Head in the
Unifire and includes:

 

 

 

 

(a)          optical lens subassemblies, light source, components, power
supplies, filters, cameras, image processing and pattern recognition software
and algorithms and related mounting or bridging hardware required to embody the
head in an automated final assembly;

 

 

 

 

(b)          the control, modeling and analysis software, and related
algorithms, utilized by and in the Automated Interferometer Systems developed
and marketed by Zygo;

 

 

 

 

(c)          the electronic control systems utilized by and in the Automated
Interferometer Systems developed and marketed by Zygo (which may or may not be
contained in the “Head” assembly);

 

 

 

 

(d)          the know-how, software, systems and hardware that automates the
systems;

 

 

 

 

(e)          all parts, components and subassemblies of the products described
in clause (a) above;

 

 

 

 

(f)          all equipment and goods that are or may be used in connection with
or ancillary to the manufacture, testing, use, calibration, maintenance or
repair of “Heads”;

 

 

 

 

(g)          all modifications and enhancements to any of the foregoing; and

 

 

 

 

(h)          all replacements for and successors of any of the foregoing
products made, used, sold or acquired by Zygo during the term of this Agreement.

 

 

 

“Head” also includes any improvements or modifications that arise during the
term of this Agreement. Reference is made to Section 10.1(e) of the Agreement
regarding “Copy Exact” requirements.

 

 

 

Notes:

 

 

 

The light source for the Head will be a white-light LED. The head can accept a
Xenon light source as an option, but this is priced separately. There is no
laser.


--------------------------------------------------------------------------------



EXHIBIT B

Price List

[___ * ___]

 

 



--------------------------------------------------------------------------------

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


--------------------------------------------------------------------------------



EXHIBIT C

Training, Sustaining Engineering Services and Development Services

[___ * ___]

 

 



--------------------------------------------------------------------------------

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


--------------------------------------------------------------------------------